Case: 21-60890     Document: 00516474350         Page: 1     Date Filed: 09/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 16, 2022
                                  No. 21-60890
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   Hugo Alberto Alvarado Dominguez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A208 720 750


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Hugo Alberto Alvarado Dominguez, a native and citizen of Mexico,
   petitions for review of a decision of the Board of Immigration Appeals
   (“BIA”) affirming the removal order issued by an immigration judge (“IJ”)




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60890      Document: 00516474350          Page: 2    Date Filed: 09/16/2022




                                    No. 21-60890


   pretermitting a ruling on the application for cancellation of removal and
   denying withholding of removal.
          This court has the authority to review only the final decision of the
   BIA unless the decision of the IJ influenced the BIA’s decision. Wang v.
   Holder, 569 F.3d 531, 536 (5th Cir. 2009). In Alvarado Dominguez’s case,
   the BIA affirmed and adopted the findings and conclusions of the IJ.
   Therefore, we review both decisions. Id.
          The BIA’s legal conclusions are reviewed de novo. Orellana-Monson v.
   Holder, 685 F.3d 511, 517 (5th Cir. 2012). This court reviews the BIA’s
   factual findings for substantial evidence, and we will not disturb such findings
   unless the evidence compels a contrary conclusion. Id. at 517-18.
          Although Alvarado Dominguez purports to challenge the BIA’s
   decision to affirm the IJ’s decision to pretermit his application for
   cancellation of removal because it was untimely, he does not actually
   challenge the IJ’s waiver finding in his counseled brief. As the Government
   points out, “he argues the merits of his cancellation application, which are
   irrelevant.”
          Because Alvarado Dominguez fails to discuss meaningfully the
   agency’s bases for pretermitting his application for cancellation of removal,
   he has abandoned the issue for failure to adequately brief it. See Parada-
   Orellana v. Garland, 21 F.4th 887, 892 (5th Cir. 2022); Hollis v. Lynch, 827
   F.3d 436, 451 (5th Cir. 2016).
          Alvarado Dominguez also argues that the BIA erred in affirming the
   IJ’s denial of his request for withholding of removal. He challenges, among
   other findings, the IJ’s finding that he failed to show persecution or a well-
   founded fear of future persecution based on his membership in a particular
   social group (“PSG”). Alvarado Dominguez fails to address other findings
   that are each dispositive of his claim for withholding of removal. For




                                          2
Case: 21-60890     Document: 00516474350          Page: 3    Date Filed: 09/16/2022




                                   No. 21-60890


   instance, he fails to address the IJ’s finding that even assuming his PSG was
   cognizable, the harm he feared due to general violence in Mexico lacked the
   requisite nexus to his membership in a PSG.
          Because the IJ’s unchallenged grounds for denying relief are sufficient
   to dispose of Alvarado Dominguez’s argument that the BIA erred in
   affirming the IJ’s denial of withholding of removal, this court may affirm on
   those grounds and need not address his other arguments. See Soadjede v.
   Ashcroft, 324 F.3d 830, 832-833 (5th Cir. 2003).
          The petition for review is DENIED.




                                         3